Bleckley, Chief Justice.
1. This seems as plain a case as could be presented to a court. The general morality of the law is higher than many good people suppose; is very much higher in the matter of guarding public sales of property against collusive combinations to suppress bidding. The standard it has in view is not merely conscience, but enlightened conscience. It condemns not only what the average man would regard as fraudulent, but what he ought to regard as contravening a sound public policy. No doubt many well-meaning persons, in their pursuit of gain, violate the law in this respect without being aware that their conduct is in the least reprehensible. They are not without conscience, but without sufficient light; the law is better than they take it to be. In the present case the defendant below, Mr. Barnes, deliberately hired Mr. Pierce, whom he knew was likely to be a competing bidder’, not to bid against him. The result was that he purchased the land for six hundred dollars when, but for this collusion, it would have brought much more. Mr. Pierce would have bid for it a thousand dollars. The sale was consummated, the purchase money received and the conveyance made, before the administrator discovered the fraud which had been perpetrated by the purchaser. This fraud vitiated the sale and afforded a ground for rescission at the election of the administrator. After tendering or offering to pay back the purchase money, he brought the present suit to enforce this light. There can be no doubt that the law is with him. Very many authorities on the general question are cited in Greenhood on Public Policy, 183 et seq. That the prohibition against bujnng off’ competition applies to sales by administrators is manifest, and this court has so ruled. Graham v. Theis, 47 Ga. 479.
*6992. Evidence that Pierce intended to bid one thousand dollars, was admissible to show that in point of fact the fraud was injurious to the estate which the administrator represented. To render this evidence admissible, it was not necessary that Barnes should know how much Pierce intended to bid; it was enough that he knew that Pierce intended to bid something. Perhaps not even this much knowledge was requisite; for when one hires another not to bid at a contemplated sale which the law requires to be made at public outcry, the two persons thus contracting are conspirators, and the ignorance of one of what the other actually intends is of little consequence. Judgment affirmed.